DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 8-13, 15-19 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The primary reason for allowance is that the claims recite the limitations 
“wherein the processing circuitry is further configured to:
update the backup message ID table to change values of the backup message IDs when the error counter reaches a predetermined update value” which, in combination with the other recited features, are not taught and/or suggested either singularly or in combination within the prior art.
The closest prior art references are Fredriksson (U.S Pub # 20210306177) in view of Butts (U.S Pub # 20080186870) and Maeda (U.S Pub # 20160294855) that disclose a method for transmitting a message with a message id to a controller area network. The references fail however to specifically teach and or suggest the specific features as highlighted above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 5712703750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
                                                                                                                                                                                                   
/Diedra McQuitery/Primary Examiner, Art Unit 2166